By the Court.—
The only question in this cafe is, at what time the act of the General Assembly, entitled " An act to regulate the descent of real estates, to make provision for widow’s, and to prevent frauds in the execution of last wills and testaments” shall take effect. This law was passed at a General Assembly, began and held at Hillsborough on the 19th day of April, 1784, and was ratified on the 2d day of June, 1784. The rule established in Great-Britain, is, that the statutes take effect from the first day of the sitting of the Parliament at which they were passed. The same rule has been held in this State with respect to what time our acts of Assembly shall take place. It has appeared ne-cessary that there should be some particular time stated and known when the acts of the General As-sembly should have effect, and the rule established in England, has been adopted in this State, and continued in use until the General Assembly passed the law in 17995 saying they should not have effect and be in force until 30 days after the rising of the General Assembly, unless otherwise expressed. *113William Sumner, under whom the Complainants claim, died on the 17th day of May, 1784, intestate, without any child living, and without any brother or sister. Therefore, under the rule established at the time of his death, when the acts of the General Assembly of this State are to be in force, the complainants are entitled to the prayer of their petition.